Title: From James Madison to Albert Gallatin, 9 April 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, April 9th. 1808.

It being impossible to give notice to the Merchants of distant ports so as to afford them the benifit of the proposed dispatch Vessel, unless her sailing be posponed to the 20th. inst. at least will it not be well to substitute that day for the 15th. in case the bargain be still open with the owners, and to take till the 25th. for the lay days.  I am &c.

James Madison

